Title: To James Madison from Vincent Gray, 26 May 1803 (Abstract)
From: Gray, Vincent
To: Madison, James


26 May 1803, Havana. Omitted to mention in his 25 May letter “that three vessels sailed from hence on sunday and Tuesday for Port Republican having on board One Hundred Island Horses and Three hundred Dogs, for the use of the French Republic.” “General Noailles will follow in a few days.” He would have left sooner but was “thrown from a Wild Horse, and broke His Right arm at the Elbow,” and had to remain in Havana for “Surgecal assistance.” “The Horses cost from 70 to 100 Dollars per Head and the Dogs from 20 to 50 Ds.”
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). 2 pp.; docketed by Wagner as received 22 June.



   
   There had been at least one earlier shipment of dogs from Havana to Saint-Domingue. On 11 Mar. the National Intelligencer reported that the Sally, Captain Brooks, had sailed from Havana in company with a ship bound for Saint-Domingue which had “on board two hundred blood hounds, to hunt the negroes!!!”



   
   A full transcription of this document has been added to the digital edition.

